DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed 06/01/2021 has been entered.  Claims 1-6 and 8-21 are currently examined.  Claim 7 is cancelled.  Claims 17-21 are newly added. 

Claim Interpretation
Claim 1 line 3 recites “low Ca/Mg cement” that is defined as cements with a Ca/Si or Mg/Si atomic ratio less than 2 (see Applicant’s Specification at [0032]).

Claim Rejections - 35 USC § 112



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, 11, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 line 2, claim 8 line 2, claim 11 line 2, and claim 13 line 2 recite “solubility in water”, which is indefinite because there are no temperatures indicated in the disclosure (both in 
The Examiner interprets the claimed solubility in water at any temperature provided by the prior art.
The Examiner suggests amending the claim to disclose the temperature or some other clarifying statement so as to remove the ambiguity as set forth above.

	Claim Rejections - 35 USC § 102




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.






Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atakan et al. (U.S. Pub. No. 2017/0320781) (“’781” hereinafter), as evidenced by PubChem (Oxalic acid) for claims 3 and 4.

Examiner notes that ’781 is available as prior art under 102(a)(1) because the exception to the exception applies (MPEP 2153.01a). Specifically, the 102(b)(1)(A) exception does not apply because it is not apparent who the disclosure is from due to the fact that the disclosure names additional persons. To be clear, the ’781 names Atakan, Quinn and Sahu while the 

Regarding claim 1, ’781 teaches a method of producing a cured cement composition (see ’781 at [0103] teaching the process of producing the cement includes one of the reactions described to produce a melilite mineral composition or a feldspar mineral composition and their associated amorphous phases, see ’781 at [0073] teaching the second approach describes subjecting silicate containing minerals which can be sourced from several different areas to a low temperature aqueous process wherein they decompose or dissolve to yield an activatable amorphous phase, and see ’781 at [0123] teaching following reactions of feldspar and melilite type minerals with oxalic acid… are disclosed in Equations 21-25, which are taken to meet the claimed method of producing a cured cement composition as outlined below),
comprising the steps of:
providing a predetermined quantity of the low Ca/Mg cement composition in uncured form (see ’781 at [0123] teaching Equation 25, also shown below,

    PNG
    media_image1.png
    96
    907
    media_image1.png
    Greyscale

as shown in Equation 25 above, the starting material Ca2MgSi2O7 meets the claimed low Ca/Mg content because the Ca/Si atomic ratio is 1, or the Mg/Si atomic ratio is ½, both of which is less than 2.  The stoichiometric ratio of 1 for the starting material Ca2MgSi2O7 meets the claimed predetermined quantity, and Ca2MgSi2O7 being the starting material meets the claimed uncured form); and
	reacting the uncured low Ca/Mg cement composition with a reagent chemical for a time sufficient to cure said cementitious material (see ’781 at [0073] teaching the second approach describes subjecting silicate containing minerals which can be sourced from several different 2C2O4 or oxalic acid is taken to meet the claimed reagent chemical), 
wherein said reagent chemical is a compound consisting of one or more of: dicarboxylic acids, tricarboxylic acids, alpha-hydroxycarboxylic acids, salts of dicarboxylic acids, salts of tricarboxylic acids, or salts of alpha-hydroxycarboxylic acids (see ’781 at [0123] teaching H2C2O4 or oxalic acid, meeting the claimed dicarboxylic acid), and
wherein the reaction between the low Ca/Mg cement composition and the reagent chemical forms an insoluble calcium or magnesium compound and a SiO2 and/or Al2O3 complex as reaction products (see ’781 at [0073] teaching the second approach describes subjecting silicate containing minerals which can be sourced from several different areas to a low temperature aqueous process wherein they decompose or dissolve to yield an activatable amorphous phase, wherein amorphous phase is solid, and see ’781 at [0123] teaching Equation 25 teaching that the products (CaC2O4.nH2O(s), MgC2O4.nH2O(s), SiO2(s)) are in solid state.  Since the second approach is in aqueous process/reaction yielding an amorphous phase, the solid products are insoluble in water, thus meeting the claimed insoluble reaction products).




Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-6, 8-13, 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Atakan et al. (U.S. Pub. No. 2016/0031757 A1) (“Atakan” hereinafter) in view of Suzuki et al. (U.S. Pat. No. 7,018, 466 B2) (“Suzuki” hereinafter), as evidenced by Purdue (The Chemistry of CO2) for claim 1, Hard soft (Hard and Soft Water, Silicic acid in water) for claims 1, 8 and 13,  Uptima (Citric Acid) for claims 3 and 4, and Feeco (Calcination) for claim 17.

Regarding claim 1, Atakan teaches a method of producing a cured cement composition (see Atakan at [0002] teaching the disclosure relates to novel carbonatable calcium silicate compositions and phases, and methods for their manufacture and use… are suitable for use as non-hydraulic cement that hardens by a carbonation process, wherein the method of manufacture of carbonatable calcium silicate non-hydraulic cement that hardens by a carbonation process is taken to meet the claimed method of producing a cure cement composition), 
comprising the steps of: 
providing a predetermined quantity of the low Ca/Mg cement composition in uncured form (see Atakan at [0046] teaching the disclosure generally relates to the calcium silicate 2… referred to as reactive phases; and see Atakan at [0056] teaching the reactive phases may be present in the composition in any suitable amount, wherein the calcium silicate is taken to meet the claimed low Ca/Mg cement composition because: i) it may be present in any suitable amount, ii) Ca/Si atomic ratio is 0.8 to about 1.2, which is less than 2, and iii) suitable for carbonation, thus it is uncured); and 
reacting the uncured low Ca/Mg cement composition with a reagent chemical for a time sufficient to cure said cementitious material (see Atakan at [0075] teaching an example, a mineral wollastonite product was subjected to a CO2 (or carbon dioxide) curing regime… the samples were allowed to react for varying lengths of time, wherein the mineral wollastonite is the calcium silicate or the uncured low Ca/Mg, and CO2 is taken to meet the reagent chemical). 

Atakan does not explicitly teach i) wherein said reagent chemical is a compound consisting of one or more of: dicarboxylic acids, tricarboxylic acids, alpha-hydroxycarboxylic acids, salts of dicarboxylic acids, salts of tricarboxylic acids, or salts of alpha-hydroxycarboxylic acids, and ii) wherein the reaction between the low Ca/Mg cement composition and the reagent chemical forms an insoluble calcium or magnesium compound and a SiO2 and/or Al2O3 complex as reaction products.

Regarding i) and ii), as mentioned Atakan teaches CO2 as the reagent chemical (see Atakan at [0075]).  Atakan also teaches that the samples were carbonated… under a stirred CO2 atmosphere that was partially saturated with water (see Atakan at [0075]).  When CO2 is partially saturated with water, carbonic acid or H2CO3 is present as evidenced by Purdue (see 2(g) + H2O(l) [Wingdings 3 font/0x44] H2CO3(aq)).  The structure of carbonic acid is shown below, wherein the carboxylic acid functionality of the carbonic acid is encircled.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Like Atakan, Suzuki teaches a method of reacting a silicate with an acid in water (see Suzuki at C1 L13-15 teaching a concrete admixture which is obtained by mixing a silicate with an acid in the presence of water and then solidifying the mixture, a process for producing the same).
	Suzuki further teaches that the silicate in the disclosure is not particularly limited (see Suzuki at C5 L20-21), and like Atakan, the ratio of a metal atom to a silicon atom [metal/silicon] in the silicate is preferably from 0.1 to 2 (see Suzuki at C5 L42-43).  In addition, the type of the acid mixed with the silicate… is not particularly limited (see Suzuki at C5 L51-52).  Like Atakan, Suzuki teaches the use of carboxylic acids (see Suzuki at C5 L54-55), wherein citric acid is featured in the list (see Suzuki at C5 L63).  Citric acid is taken to meet the claimed tricarboxylic acid. 
	Furthermore, like Atakan, Suzuki teaches that the reaction is in water (see Suzuki at C3 L63-64 teaching that the admixture obtained by mixing a silicate with an acid in the presence of water).  Suzuki also teaches that drying the mixture for solidification is, unlike an admixture obtained by only drying a silicate for solidification, much decreased in water solubility showing a behavior of slow dissolution in water over a long period of time (see Suzuki at C3 L64-C4 L1).  It is presumed that since silicic acid… is a very weak acid, an acid-base reaction (neutralization reaction) proceeds in which a weak acid (silicic acid) is liberated through a reaction with a stronger acid (for example, a carboxylic acid) to form a stronger acid salt (see Suzuki at C4 L1-2 is present as evidenced by Hard soft (see Hard soft page 1, under silicic acid solubility in water, 1st paragraph, 3rd-4th sentences evidencing that silicic acid is an unstable compound in water medium, it breaks and creates silicon dioxide and water… equilibrium condition is SiO2(s) + 2H2O(l) [Symbol font/0xAB] H4SiO4(aq)), thus meeting the claimed SiO2 product.
In summary, one of ordinary skill in the art will appreciate that Suzuki teaches the following reaction shown below:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

wherein, a reaction between a silicate salt (that meets the claimed low Ca/Mg cement) and carboxylic acid (that meets the claimed reagent) produces a product with much decreased solubility in water and SiO2.
The product with much decreased solubility in water is taken to meet the claimed insoluble.
Suzuki further teaches that the concrete admixture containing such a reaction product in the invention can bring forth the effects of the invention (see Suzuki at C6 L60-61), and the admixture can improve tensile strength (see Suzuki at C2 L41-42).
As such, one of ordinary skill in the art would appreciate that Suzuki teaches that the tricarboxylic (or citric) acid when reacted with a silicate salt produces a reaction product that improves tensile strength, and seek those advantages by replacing the carbonic acid (from CO2 and water) reagent chemical in Atakan.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the carbonic acid (from CO2 and water) reagent chemical in Atakan with the tricarboxylic (or citric) acid as taught by Suzuki because 

	However, Atakan as modified by Suzuki does not explicitly teach that the insoluble product is a calcium or magnesium compound.
However, based on the substantially similar reactants (i.e., low Ca/Mg cement vs calcium silicate, and tricarboxylic acid vs citric acid), the Examiner has a reasonable basis to believe that the claimed (i.e., insoluble calcium or magnesium compound) and prior art (i.e., product with much decreased solubility in water or stronger acid salt) products are identical or substantially identical.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP § 2112.01).  
Thus, the product, calcium or magnesium compound is expected to follow from the substantially similar reactants and reactions conditions of the claimed and prior art products and processes.  
	Because the PTO has no means to conduct analytical experiments, the burden of proof is shifted to the Applicants to prove that the properties are not inherent.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112 – 2112.02













Regarding claim 2, Atakan as modified by Suzuki teaches the limitations as applied to claim 1 above, and Suzuki further teaches wherein said reagent chemical is citric acid (see Suzuki at C5 L64).

Regarding claims 3 and 4, Atakan as modified by Suzuki teaches the limitations as applied to claim 1 above, and Suzuki further teaches wherein said reagent chemical is citric acid (see Suzuki at C5 L64), wherein citric acid is water soluble (claim 3) and the solubility in water is 20 g/L or more as evidenced by Uptima (see Uptima at page 2 under solubility teaching soluble in water (1174 g/L at 10o C, 1809 g/L at 30o C, 3825 g/L at 80o C).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Regarding claim 5, Atakan as modified by Suzuki teaches the limitations as applied to claim 1 above, and Suzuki further teaches further comprising controlling the reaction between the cementitious material and reagent chemical by the control of the composition of the cementitious material (see Suzuki at C6 L3-7 teaching when a metal silicate and a carboxylic acid are used in the concrete admixture of the disclosure, a ratio of a metal atom of the silicate to a carboxyl group of the carboxylic acid [metal/carboxylic group] is preferably from 1 to 200, thus meeting the claimed control of the composition of the cementitious material because the ratio of the reactants [metal/carboxylic group] controls the composition of the product or the cementitious material).

Regarding claim 6, Atakan as modified by Suzuki teaches the limitations as applied to claim 1 above, and Atakan further teaches wherein the low Ca/Mg cement composition is based on wollastonite (see Atakan at [0075]).

Regarding claim 8, Atakan as modified by Suzuki teaches the limitations as applied to claim 1 above, and Suzuki further teaches that the reaction product, SiO2 has a solubility in water of about 4 g/L or less (as mentioned, see Suzuki at C4 L4 teaching that a weak acid 2 is present as evidenced by Hard soft thus meeting the claimed SiO2 product).  The solubility of SiO2 in water is less than 4 g/L as evidenced by Hard soft (see Hard soft at page 1, under silicic acid solubility in water, 5th sentence evidencing that water solubility at 0.12 g/l or g/L).  
Atakan as modified by Suzuki does not explicitly teach that the reaction product calcium and magnesium compound has a solubility in water of about 4 g/L or less.
However, based on the substantially similar reactants (i.e., low Ca/Mg cement vs calcium silicate, and tricarboxylic acid vs citric acid), the Examiner has a reasonable basis to believe that the claimed (i.e., insoluble calcium or magnesium compound has a solubility in water of about 4 g/L or less) and prior art (i.e., product with much decreased solubility in water or stronger acid salt) products are identical or substantially identical.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP § 2112.01).  
Thus, the product, insoluble calcium or magnesium compound has a solubility in water of about 4 g/L or less is expected to follow from the substantially similar reactants and reactions conditions of the claimed and prior art products and processes.  
Because the PTO has no means to conduct analytical experiments, the burden of proof is shifted to the Applicants to prove that the properties are not inherent.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112 – 2112.02.

Regarding claim 9, Atakan as modified by Suzuki teaches the limitations as applied to claim 1 above, but Atakan as modified by Suzuki does not explicitly teach that wherein the insoluble calcium or magnesium compound comprises one or more of: anhydrous calcium carboxylate, hydrous calcium carboxylate, anhydrous magnesium carboxylate, hydrous magnesium carboxylate, anhydrous aluminum carboxylate, or hydrous aluminum carboxylate, or combinations thereof.
However, based on the substantially similar reactants (i.e., low Ca/Mg cement vs calcium silicate, and tricarboxylic acid vs citric acid), the Examiner has a reasonable basis to believe that the claimed (i.e., insoluble calcium or magnesium compound) and prior art (i.e., stronger acid salt) products are identical or substantially identical.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP § 2112.01).  
Thus, the product, insoluble calcium or magnesium compound comprises one or more of: anhydrous calcium carboxylate, hydrous calcium carboxylate, anhydrous magnesium carboxylate, hydrous magnesium carboxylate, anhydrous aluminum carboxylate, or hydrous aluminum carboxylate, or combinations thereof.is expected to follow from the substantially similar reactants and reactions conditions of the claimed and prior art products and processes.  
Because the PTO has no means to conduct analytical experiments, the burden of proof is shifted to the Applicants to prove that the properties are not inherent.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112 – 2112.02.










Regarding claim 10, Atakan as modified by Suzuki teaches the limitations as applied to claims 1 and 9 above, and as mentioned Suzuki further teaches claimed SiO2 product (see Suzuki at C4 L4 as evidenced by Hard soft, please see claim 1 rejection).
Suzuki does not explicitly teach that SiO2 is amorphous.
However, based on the substantially similar reactants (i.e., low Ca/Mg cement vs calcium silicate, and tricarboxylic acid vs citric acid), the Examiner has a reasonable basis to believe that the claimed (i.e., amorphous SiO2) and prior art (i.e., SiO2) products are identical or substantially identical.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP § 2112.01).  
Thus, the product, amorphous SiO2 is expected to follow from the substantially similar reactants and reactions conditions of the claimed and prior art products and processes.  
Because the PTO has no means to conduct analytical experiments, the burden of proof is shifted to the Applicants to prove that the properties are not inherent.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112 – 2112.02.


Regarding claim 11, Atakan as modified by Suzuki teaches the limitations as applied to claims 1, 9 and 10 above, Suzuki further teaches that the reaction product, SiO2 has a solubility in water of about 4 g/L or less (see Suzuki at C4 L4 as evidenced by Hard soft teaching the claimed SiO2 and see claim 1 rejection).  The solubility of SiO2 in water is less than 4 g/L as evidenced by Hard soft (see Hard soft at page 1, under silicic acid solubility in water, 5th sentence evidencing that water solubility at 0.12 g/l or g/L).  

However, based on the substantially similar reactants (i.e., low Ca/Mg cement vs calcium silicate, and tricarboxylic acid vs citric acid), the Examiner has a reasonable basis to believe that the claimed (i.e., insoluble calcium or magnesium compound has a solubility in water of about 4 g/L or less) and prior art (i.e., product with much decreased solubility in water or stronger acid salt) products are identical or substantially identical.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP § 2112.01).  
Thus, the product, insoluble calcium or magnesium compound has a solubility in water of about 4 g/L or less is expected to follow from the substantially similar reactants and reactions conditions of the claimed and prior art products and processes.  
Because the PTO has no means to conduct analytical experiments, the burden of proof is shifted to the Applicants to prove that the properties are not inherent.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112 – 2112.02.


Regarding claim 12, Atakan as modified by Suzuki teaches the limitations as applied to claim 1 above, and Atakan further teaches wherein the low Ca/Mg cement is based on wollastonite (see Atakan at [0075]), Suzuki further teaches that the reagent chemical comprises citric acid (see Suzuki at C5 L64), and Suzuki further teaches that wherein the reaction between the low Ca/Mg cement composition and the reagent chemical forms SiO2 (see Suzuki at C4 L4 as evidenced by Hard soft, and please see claim 1 rejection).

Atakan as modified by Suzuki does not explicitly teach that reaction forms calcium citrate and H2O as reaction products.
However, based on the substantially similar reactants (i.e., low Ca/Mg cement vs calcium silicate, and tricarboxylic acid vs citric acid), the Examiner has a reasonable basis to believe that the claimed (i.e., calcium citrate and H2O as reaction products) and prior art (i.e., product with much decreased solubility in water or stronger acid salt) products are identical or substantially identical.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP § 2112.01).  
Thus, the product, calcium citrate and H2O as reaction products is expected to follow from the substantially similar reactants and reactions conditions of the claimed and prior art products and processes.  
Because the PTO has no means to conduct analytical experiments, the burden of proof is shifted to the Applicants to prove that the properties are not inherent.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112 – 2112.02.

Regarding claim 13, Atakan as modified by Suzuki teaches the limitations as applied to claims 1 and 12 above, Suzuki further teaches that the reaction product, SiO2 has a solubility in water of about 4 g/L or less (as mentioned, see Suzuki at C4 L4 as evidenced by Hard soft teaching the claimed SiO2).  The solubility of SiO2 in water is less than 4 g/L as evidenced by Hard soft (see Hard soft at page 1, under silicic acid solubility in water, 5th sentence evidencing that water solubility at 0.12 g/l or g/L).  
Atakan as modified by Suzuki does not explicitly teach that the calcium citrate has a solubility in water of about 4 g/L or less.
However, based on the substantially similar reactants (i.e., low Ca/Mg cement vs calcium silicate, and tricarboxylic acid vs citric acid), the Examiner has a reasonable basis to believe that the claimed (i.e., calcium citrate has a solubility in water of about 4 g/L or less) and prior art (i.e., product with much decreased solubility in water or stronger acid salt) products are identical or substantially identical.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP § 2112.01).  
Thus, the product, calcium citrate has a solubility in water of about 4 g/L or less is expected to follow from the substantially similar reactants and reactions conditions of the claimed and prior art products and processes.  
Because the PTO has no means to conduct analytical experiments, the burden of proof is shifted to the Applicants to prove that the properties are not inherent.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112 – 2112.02.

Regarding claim 15, Atakan as modified by Suzuki teaches the limitations as applied to claim 1 above, and Suzuki further teaches wherein reacting the uncured low Ca/Mg cement composition with the reagent chemical is performed in the presence of water (see Suzuki at C3 L63-64 teaching mixing a silicate with an acid in the presence of water).

Regarding claim 16, Atakan as modified by Suzuki teaches the limitations as applied to claim 1 above, and Atakan further teaches wherein the low Ca/Mg cement composition is based on melilite, anorthite, olivine, or a combination of them (see Atakan at [0052] teaching the calcium silicate compositions may also include… wherein melilite type minerals is featured in the list).

Regarding claims 17 and 18, Atakan as modified by Suzuki teaches the limitations as applied to claim 1 above, and Atakan further teaches the method of claim 1, further comprising: synthesizing the low Ca/Mg cement composition in uncured form by calcining raw materials (claim 17); and wherein the raw materials comprise one or more of: limestone, shale, and clay sand (claim 18) (see Atakan at [0076] teaching natural sources of limestone, clay and sand (thus meeting claim 18) were used to synthesize calcium silicate compositions in a direct-fired rotary kiln, wherein the direct-fired rotary kiln is taken to meet the claimed calcining of raw materials because rotary kilns are used to carry out the calcination process as evidenced by Feeco (see Feeco at page 2 1st paragraph evidencing that rotary kilns are used to carry out the calcination process).

Regarding claim 19, Atakan as modified by Suzuki teaches the limitations as applied to claims 1 and 17 above, and Atakan further teaches wherein the low Ca/Mg cement has a Ca/Si or Mg/Si atomic ratio less than 2 (see Atakan at [0046] teaching the disclosure generally relates to the calcium silicate compositions and their chemistry… the composition includes various prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Regarding claim 20, Atakan as modified by Suzuki teaches the limitations as applied to claims 1 and 17, and Atakan further teaches performing a chemical analysis of the raw materials (see Atakan at [0080] and Table 4 teaching table 4 lists X-Ray diffraction (XRD) quantification of mineralogical phases present, thus meeting the claimed performing a chemical analysis of the raw materials because X-Ray diffraction analyzes the mineralogical or chemical phases of the raw materials).

 Regarding claim 21, Atakan teaches a method of producing a cured cement composition (see Atakan at [0002] teaching the disclosure relates to novel carbonatable calcium silicate compositions and phases, and methods for their manufacture and use… are suitable for use as non-hydraulic cement that hardens by a carbonation process, wherein the method of manufacture of carbonatable calcium silicate non-hydraulic cement that hardens by a carbonation process is taken to meet the claimed method of producing a cure cement composition), 
comprising the steps of: 
mixing aggregate (see Atakan at [0071] teaching any suitable aggregates may be used to form composite materials from the carbonatable composition of the disclosure)
with a predetermined quantity of the low Ca/Mg cement composition in uncured form (see Atakan at [0046] teaching the disclosure generally relates to the calcium silicate compositions and their chemistry… the composition includes various calcium silicates… the molar ratio of elemental Ca to elemental Si in the composition is from about 0.8 to about 1.2… the composition is comprised of a blend of discrete, crystalline 2… referred to as reactive phases; and see Atakan at [0056] teaching the reactive phases may be present in the composition in any suitable amount, wherein the calcium silicate is taken to meet the claimed low Ca/Mg cement composition because: i) it may be present in any suitable amount, ii) Ca/Si atomic ratio is 0.8 to about 1.2, which is less than 2, and iii) suitable for carbonation, thus it is uncured); and 

reacting the uncured low Ca/Mg cement composition with a reagent chemical for a time sufficient to cure said cementitious material (see Atakan at [0075] teaching an example, a mineral wollastonite product was subjected to a CO2 (or carbon dioxide) curing regime… the samples were allowed to react for varying lengths of time, wherein the mineral wollastonite is the calcium silicate or the uncured low Ca/Mg, and CO2 is taken to meet the reagent chemical). 

Atakan does not explicitly teach i) wherein said reagent chemical is a compound consisting of one or more of: dicarboxylic acids, tricarboxylic acids, alpha-hydroxycarboxylic acids, salts of dicarboxylic acids, salts of tricarboxylic acids, or salts of alpha-hydroxycarboxylic acids, and ii) wherein the reaction between the low Ca/Mg cement composition and the reagent chemical forms an insoluble calcium or magnesium compound and a SiO2 and/or Al2O3 complex as reaction products.

Regarding i) and ii), as mentioned Atakan teaches CO2 as the reagent chemical (see Atakan at [0075]).  Atakan also teaches that the samples were carbonated… under a stirred CO2 atmosphere that was partially saturated with water (see Atakan at [0075]).  When CO2 is partially saturated with water, carbonic acid or H2CO3 is present as evidenced by Purdue (see Purdue at Explanations, lines 1 and 2 evidencing that carbon dioxide dissolves in water and 2(g) + H2O(l) [Wingdings 3 font/0x44] H2CO3(aq)).  The structure of carbonic acid is shown below, wherein the carboxylic acid functionality of the carbonic acid is encircled.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Like Atakan, Suzuki teaches a method of reacting a silicate with an acid in water (see Suzuki at C1 L13-15 teaching a concrete admixture which is obtained silicate with an acid in the presence of water and then solidifying the mixture, a process for producing the same).
	Suzuki further teaches that the silicate in the disclosure is not particularly limited (see Suzuki at C5 L20-21), and like Atakan, the ratio of a metal atom to a silicon atom [metal/silicon] in the silicate is preferably from 0.1 to 2 (see Suzuki at C5 L42-43).  In addition, the type of the acid mixed with the silicate… is not particularly limited (see Suzuki at C5 L51-52).  Like Atakan, Suzuki teaches the use of carboxylic acids (see Suzuki at C5 L54-55), wherein citric acid is featured in the list (see Suzuki at C5 L63), wherein citric acid is taken to meet the claimed tricarboxylic acid. 
	Furthermore, like Atakan, teaches that the reaction is in water (see Suzuki at C3 L63-64 teaching that the admixture obtained by mixing a silicate with an acid in the presence of water).  Suzuki also teaches that drying the mixture for solidification is, unlike an admixture obtained by only drying a silicate for solidification, much decreased in water solubility showing a behavior of slow dissolution in water over a long period of time (see Suzuki at C3 L64-C4 L1).  It is presumed that since silicic acid… is a very weak acid, an acid-base reaction (neutralization reaction) proceeds in which a weak acid (silicic acid) is liberated through a reaction with a stronger acid (for example, a carboxylic acid) to form a stronger acid salt (see Suzuki at C4 L1-6).  When silicic acid is in water, silicon dioxide, SiO2 is present as evidenced by Hard soft (see Hard soft page 1, under silicic acid solubility in water, 1st paragraph, 3rd-4th sentences 2(s) + 2H2O(l) [Symbol font/0xAB] H4SiO4(aq)), thus meeting the claimed SiO2 product.
In summary, one of ordinary skill in the art will appreciate that Suzuki teaches the following reaction shown below:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

wherein, a reaction between a silicate salt (that meets the claimed low Ca/Mg cement) and carboxylic acid (that meets the claimed reagent) produces a product with much decreased solubility in water and SiO2.
The product with much decreased solubility in water is taken to meet the claimed insoluble.
Suzuki further teaches that the concrete admixture containing such a reaction product in the invention can bring forth the effects of the invention (see Suzuki at C6 L60-61), and the admixture can improve tensile strength (see Suzuki at C2 L41-42).
As such, one of ordinary skill in the art would appreciate that Suzuki teaches that the tricarboxylic (or citric) acid when reacted with a silicate salt produces a reaction product that improves tensile strength, and seek those advantages by replacing the carbonic acid (from CO2 and water) reagent chemical in Atakan.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the carbonic acid (from CO2 and water) reagent chemical in Atakan with the tricarboxylic (or citric) acid as taught by Suzuki because when tricarboxylic (or citric) acid is reacted with a silicate salt produces a reaction product that improves tensile strength.

	However, Atakan as modified by Suzuki does not explicitly teach that the insoluble product is a calcium or magnesium compound.
However, based on the substantially similar reactants (i.e., low Ca/Mg cement vs calcium silicate, and tricarboxylic acid vs citric acid), the Examiner has a reasonable basis to believe that the claimed (i.e., insoluble calcium or magnesium compound) and prior art (i.e., product with much decreased solubility in water or stronger acid salt) products are identical or substantially identical.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP § 2112.01).  
Thus, the product, stronger acid salt that is calcium or magnesium compound  is expected to follow from the substantially similar reactants and reactions conditions of the claimed and prior art products and processes.  
	Because the PTO has no means to conduct analytical experiments, the burden of proof is shifted to the Applicants to prove that the properties are not inherent.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112 – 2112.02

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Atakan as modified by Suzuki as applied to claim 1 above, and further in view of Bottaccio et al. (U.S. Pat. No. 3,798,266).

Regarding claim 14, Atakan as modified by Suzuki teaches the limitations as applied to claim 1 above, but Atakan as modified by Suzuki does not teach that the method of claim 1 further comprises synthesizing the reagent chemical from CO2.
As mentioned, Suzuki teaches citric acid (see Suzuki at C5 L63).   Like Suzuki, Bottaccio teaches citric acid (see Bottaccio at Title teaching process for preparing citric acid).  Bottaccio further teaches a process for preparing citric acid, comprising carboxylating acetone with carbon dioxide (see Bottaccio at C1 L14-15), thus meeting the claimed synthesizing the reagent chemical with CO2.
Bottaccio also teaches that the process… is free from all the drawbacks of the known processes (referring to previous processes) (see Bottaccio at C1 L49-51), and because of the mild operating conditions, the process is particularly advantageous… a further advantage is in the utilization of acetone as an easily available and inexpensive starting material (see Bottaccio at C4 L42-45).
As such, one of ordinary skill in the art would appreciate that Bottaccio teaches a process of synthesizing citric acid through carboxylating acetone with carbon dioxide that has mild operating conditions and utilizes acetone that is easily available and an inexpensive starting material, and seek those advantages by synthesizing the citric acid from carboxylating acetone with CO2 in Atakan as modified by Suzuki.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to synthesize the citric acid in Atakan as modified by Suzuki by a process of carboxylating acetone with carbon dioxide as taught by Bottaccio so as to use mild operating conditions that utilizes acetone that is easily available and an inexpensive starting material.



Response to Arguments
Applicant’s arguments, specifically Constantz discloses “digestion” and not “curing” (see Applicant’s Arguments at page 8, 1st – 6th paragraphs), filed 06/01/2021, are persuasive and have obviated the applied prior art. The additionalarguments are considered moot.  However, a new grounds of rejection is made in view of ‘781, Atakan as modified by Suzuki, as outlined above.
	
Conclusion
























Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738